Title: To John Adams from Thomas Jefferson, 27 October 1786
From: Jefferson, Thomas
To: Adams, John


     
      Dear Sir
      Paris Oct. 27. 1786.
     
     I formerly had the honour of mentioning to you the measures I had taken to have our commerce with this country put on a better footing; & you know the circumstances which had occasioned the articles of whale oil & tobacco to be first brought forward. latterly

we got the committee, which had been established for this purpose, to take up the other articles, & on their report the king & council have come to the decisions explained in the inclosed letter from M. de Calonnes to me. the abandonment of revenue raised on articles of importation shews a friendly disposition. I have had thro this business a most zealous, & powerful auxiliary in the M. de la fayette, by whose activity it has been sooner & better done than I could otherwise possibly have expected. tho you are free to shew the inclosed letter as you please, I would wish it to be kept out of the public papers two or three months. I am Dear Sir your affectionate friend & servant
     
      Th: Jefferson
     
    